Not for Publication in West's Federal Reporter
       Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 02-2162

                          VASILIOS MILIOS,

                       Plaintiff, Appellant,

                                 v.

                 MASHANTUCKET PEQUOT TRIBAL NATION;
               MASHANTUCKET PEQUOT GAMING COMMISSION;
               MASHANTUCKET PEQUOT GAMING ENTERPRISE,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Nancy Gertner, U.S. District Judge]


                               Before

                        Lynch, Circuit Judge,
                  Campbell, Senior Circuit Judge,
                     and Howard, Circuit Judge.



     Edwin T. Scallon for appellant.
     Elizabeth Conway, with whom Office of Legal Counsel
Mashantucket Pequot Tribe, and Mark R. Kravitz, with whom Wiggin &
Dana, were on brief for appellees.


                           March 21, 2003
           Per    Curiam.          In    September       1998,     plaintiff-appellant

Vasilios   Milios        was    dealt         a    royal     straight       flush    while

participating in a game known as Caribbean Stud Poker at defendant-

appellee Mashantucket Pequot Gaming Enterprise (also known as

Foxwoods Casino), which is located on a reservation of defendant-

appellee Mashantucket Pequot Tribal Nation.                       If Milios had placed

a $1 bet prior to being dealt this hand, he would have been

entitled to a "progressive jackpot" of more than $158,000.                              But

casino officials determined that he had not placed such a bet after

reviewing a surveillance videotape of the table at which Milios had

been playing.     Milios unsuccessfully challenged this determination

before defendant-appellee Mashantucket Pequot Gaming Commission,

unsuccessfully       appealed      this       ruling,       and   then     unsuccessfully

attempted to sue defendants in the Mashantucket Tribal Court under

the   Indian     Civil    Rights        Act       (ICRA),    25    U.S.C.    §     1302(8).

Thereafter,     he   brought       the    underlying         federal       court    action,

asserting that defendants had violated his civil rights under the

ICRA and 42 U.S.C. § 1985(2), and had breached common law duties

they owed to him.

           The district court dismissed Milios's complaint for want

of subject matter jurisdiction.                   The court first reasoned that it

lacked diversity jurisdiction under 28 U.S.C. § 1332 because an

Indian   tribe    is     not   a    citizen         of   any      state.    See    Ninigret

Development Corp. v. Narragansett Indian Wetuomuck Housing Auth.,


                                           -2-
207 F.3d 21, 27 (1st Cir. 2000).   The court next determined that it

lacked federal question jurisdiction under 28 U.S.C. §§ 1331 and

1343(4) because (1) the only federal cause of action available

under the ICRA is one brought pursuant to its habeas corpus

provision, U.S.C. § 1303, see Santa Clara Pueblo v. Martinez, 436

U.S. 49, 61 (1978); (2) the portion of 42 U.S.C. § 1985(2) upon

which Milios relied in his first amended complaint prohibits only

conspiracies that interfere with the administration of justice in

federal courts, see Kush v. Rutledge, 460 U.S. 719, 724 (1983), and

no such conspiracy was alleged; and (3) an additional portion of §

1985(2) which prohibits conspiracies to obstruct "the due course of

justice in any State or Territory" -- a provision not referenced in

the first amended complaint -- could not in any event provide

Milios with a cause of action because an essential element of such

a claim is a class-based, invidiously discriminatory animus, see

Hahn v. Sargent, 523 F.2d 461, 469 (1st Cir. 1975), and Milios had

not asserted that he was the victim of conduct so motivated.

          Milios has appealed the district court's ruling only

insofar as it rejected jurisdiction under the ICRA and the portion

of § 1985(2) discussed by the court which his first amended

complaint did not recite.   We reject his appeal.     As an initial

matter, Milios failed to file a notice of appeal within the thirty

days specified in Fed. R. App. P. 4(a)(1)(a).          Although the

district court summarily granted Milios's motion to extend the


                               -3-
period of time in which he might take an appeal, see Fed. R. App.

P. 4(a)(5)(A), the correctness of this ruling is open to serious

doubt because Milios made no effort to establish that he missed the

original deadline for good cause or through excusable neglect, see

Fed. R. App. P. 4(a)(5)(A)(ii); see also Graphic Communications

Intern. Union, Local 12-N v. Quebecor Printing Providence, Inc.,

270 F.3d 1, 3 (1st Cir. 2001).      Regardless, Milios's arguments,

which are somewhat difficult to understand, do not present us with

any basis for concluding that the court misread Santa Clara Pueblo

(and this court's cases elaborating upon this decision) or his

first amended complaint in concluding that the pleading failed to

set forth a colorable federal claim under either the ICRA or any

portion of § 1985.    We thus affirm on the basis of the lower

court's memorandum and order to the extent that it addresses the

issues raised by Milios's appeal.    See Lawton v. State Mut. Life.

Assur. Co. of Am., 101 F.3d 218, 220 (1st Cir. 1996) ("[W]hen a

lower court produces a comprehensive, well-reasoned decision, an

appellate court should refrain from writing at length to other end

than to hear its own words resonate.").

          We affirm the dismissal of the action.




                               -4-